NDFL 245B (Rev. 11/16) Judgment in a Criminal Case

 

Sheet |
UNITED STATES DISTRICT COURT
Northern District of Florida
UNITED STATES OF AMERICA —° JUDGMENT IN A CRIMINAL CASE
Vv.

ELVIN CASTRON-MURCIA Case Number: 3:18cr62-001/MCR

a/k/a “Jeremy A. Sierra” USM Number: 26099-017

Thomas S. Keith (Appointed - AFPD)

 

Ne Ne Nae ee Nee ee ey ee” ee”

Defendant’s Attorney

THE DEFENDANT:
xX] pleaded guilty to count(s) One and Two of the Indictment on February 28, 2019

 

CJ pleaded nolo contendere to count(s)

 

which was accepted by the court.

[ ] was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 U.S.C. § 2423(b) Travel for Illicit Sexual Conduct with Another May 15, 2018 | One
18 U.S.C. § 2423(a) Transportation of Minor for Criminal Sexual Activity May 15, 2018 Two
The defendant is sentenced as provided in pages 2 through 8 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.
J The defendant has been found not guilty on count(s)

 

Xx Count(s) _ Three x] is [J are dismissed on the motion of the United States.

 

It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to
pay restitution, the defendant must notify the court and United States attorney of material changes in economic circumstances.

June 20, 2019

Date of Imposition of Judgment

 

Signature of Judge 4

M. Casey Rodgers, United States District Judge
Name and Title of Judge

July q , 2019

Date

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 2 — Imprisonment

Judgment — Page 2 of 8

DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”
CASE NUMBER: 3:18cr62-001-MCR

IMPRISONMENT

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
120 months as to Counts One and Two, with said terms to run concurrently, one with the other.

X The court makes the following recommendations to the Bureau of Prisons:

The court recommends to the Bureau of Prisons that the defendant be designated to a facility for
confinement as near to Hammond, Louisiana, as the BOP can reasonably accommodate. The court further
recommends the defendant serve this sentence at a federal prison camp. Absent placement at a prison camp,
the court recommends that the defendant serve this sentence at a low security institution.

xX The defendant is remanded to the custody of the United States Marshal.

] The defendant shall surrender to the United States Marshal for this district:

CJ at CJ a.m. CJ p.m. on

C] as notified by the United States Marshal.

 

[| The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

C] before 2 p.m. on

 

LJ as notified by the United States Marshal.

CJ as notified by the Probation or Pretrial Services Office.

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , with a certified copy of this judgment.
UNITED STATES MARSHAL
By

 

DEPUTY UNITED STATES MARSHAL
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3 — Supervised Release

Judgment—Page 3 of 8

DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”
CASE NUMBER: 3:18cr62-001-MCR

SUPERVISED RELEASE

Upon release from imprisonment, you will be on supervised release for a term of :

5 years as to Counts One and Two, with said terms to run concurrently, one with the other.

MANDATORY CONDITIONS

—_

You must not commit another federal, state or local crime.
2. You must not unlawfully possess a controlled substance.
3. You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
imprisonment and at least two periodic drug tests thereafter, as determined by the court.
[| The above drug testing condition is suspended, based on the court's determination that you
pose a low risk of future substance abuse. (check if applicable)

4. Xx You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)

5. i] You must comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.) as
directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)

6. [| You must participate in an approved program for domestic violence. (check if applicable)

You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3A — Supervised Release

 

Judgment—Page 4 of 8

 

 

 

DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”
CASE NUMBER: 3:18cr62-001-MCR

STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1. You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different
time frame.

2. After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
when you must report to the probation officer, and you must report to the probation officer as instructed.

3. You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from
the court or the probation officer.

4. You must answer truthfully the questions asked by your probation officer.

5. You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
hours of becoming aware of a change or expected change.

6. You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
take any items prohibited by the conditions of your supervision that he or she observes in plain view.

7. You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
becoming aware of a change or expected change.

8. You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
probation officer.

. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that
was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or
tasers).

11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
first getting the permission of the court.

12. Ifthe probation officer determines that you pose a risk to another person (including an organization), the probation officer may
require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
person and confirm that you have notified the person about the risk.

13. You must follow the instructions of the probation officer related to the conditions of supervision.

U.S. Probation Office Use Only

A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.

 

Defendant's Signature Date

 

 

 

 

 

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3D — Supervised Release

 

Judgment—Page 5 of 8
DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”
CASE NUMBER: 3:18cr62-001-MCR

SPECIAL CONDITIONS OF SUPERVISION

 

You must not possess or use a computer without the prior approval of the probation officer. “Computer”
includes any electronic device capable of processing or storing data as described at 18 U.S.C. § 1030, and all
peripheral devices.

As directed by the probation. officer, you must enroll in the probation office’s Computer and Internet
Monitoring Program (CIMP), and shall abide by the requirements of the CIMP program and the Acceptable
Use Contract.

You must not access the Internet or any “on-line computer service” at any location (including employment)
without the prior approval of the probation officer. “On-line services” include any Internet service provider, or
any other public or private computer network. As directed by the probation officer, you must warn your
employer of restrictions to your computer use.

You must consent to the probation officer conducting periodic unannounced examinations of your computer
equipment, which may include retrieval and copying of all data from your computer(s) and any peripheral
device to ensure compliance with this condition, and/or removal of any such equipment for the purpose of
conducting a more thorough inspection. You must also consent to the installation of any hardware or software
as directed by the probation officer to monitor your Internet use.

You must not possess or use any data encryption technique or program.

You must not possess, in any form, materials depicting child pornography, child erotica, or nude or sexual
depictions of any child; or any materials described at 18 U.S.C. § 2256(8).

You must not view or possess any pornography or other materials depicting “sexually explicit conduct,” as
defined at 18 U.S.C. § 2256(2), without the prior approval of the probation officer.

You must not frequent or loiter within 100 feet of any location where children are likely to gather, or have
contact with any child under the age of 18, unless otherwise approved by the probation officer. Children are
likely to gather in locations including, but not limited to, playgrounds, theme parks, public swimming pools,
schools, arcades, museums or other specific locations as designated by the probation officer.

Your employment must be approved by the Probation Officer, and any change in employment must be
pre-approved by the Probation Officer. You must submit the name and address of the proposed employer to the
Probation Officer at least 10 days prior to any scheduled change.

Your residence must be approved by the probation officer, and any change in residence must be pre-approved
by the Probation Officer. You must submit the address of any proposed residence to the Probation Officer at
least 10 days prior to any scheduled change.

You must not have any contact, direct or indirect, with the victim in this case.
 

NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 3D — Supervised Release

Judgment—Page 6 of 8

DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”
CASE NUMBER: 3:18cr62-001-MCR

ADDITIONAL CONDITIONS OF SUPERVISION

You must participate in sex offender-specific treatment, as directed by the probation officer. You must pay part
or all of the cost of this treatment, at an amount not to exceed the cost of treatment, as deemed appropriate by
the probation officer. The actual co-payment schedule shall be determined by the probation officer. The
probation officer shall release the presentence report and all previous mental health evaluations to the
treatment provider. As part of the treatment program, you must submit to polygraph or other psychological or
physiological testing as recommended by the treatment provider.

You must be evaluated for mental health and referred to treatment as determined necessary through an
evaluation process. Treatment is not limited to, but may include participation in a Cognitive Behavior Therapy
program. The defendant may be tested for the presence of illegal controlled substances or alcohol at any time
during the term of supervision.

You must submit to periodic polygraph testing at the discretion of the probation office as a means to ensure
that you are in compliance with the requirements of your supervision or treatment program.

You must submit your person, property, house, residence, vehicle, papers, computers (as defined in 18 U.S.C.
§ 1030(e)(1)), other electronic communications or data storage devices or media, or office, to a search
conducted by a United States probation officer. Failure to submit to a search may be grounds for revocation of
release. You must warn any other occupants that the premises may be subject to searches pursuant to this
condition. An officer may conduct a search pursuant to this condition only when reasonable suspicion exists
that you have violated a condition of your supervision and that the areas to be searched contain evidence of this
violation. Any search must be conducted at a reasonable time and in a reasonable manner.

You must register with the state sex offender registration agency as required by state law. You must provide
proof of registration to the Probation Officer within three days of release from imprisonment/placement on
supervision. In any state that has adopted the requirements of the Sex Offender Registration and Notification
Act (42 USC sec. 16901 et seq.), you must also comply with all such requirements as directed by the Probation
Officer, the Bureau of Prisons, or any state sex offender registration agency in which you reside, are a student,
or was convicted of a qualifying offense.

You must cooperate with the Bureau of Immigration and Customs Enforcement regarding his immigration
status and abide by all orders or instructions of this agency. If deported, you shall not reenter the United States
without permission of the Attorney General of the United States or the Secretary of the Department of
Homeland Security. Should you legally re-enter the United States during the term of his supervised release,
you must immediately report to the nearest U.S. Probation Office.

 
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

 

. Judgment — Page 7 of 8
DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”

CASE NUMBER: 3:18cr62-001-MCR

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment Fine Restitution
TOTALS $200.00 $0 - waived 0 - waived $0 — none
[ ] The determination of restitution is deferred until . An Amended Judgment in a Criminal Case (AO 245C) will be entered

after such determination.
[] The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in

the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ $

CJ Restitution amount ordered pursuant to plea agreement $

CJ The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

C] The court determined that the defendant does not have the ability to pay interest and it is ordered that:

| the interest requirement is waived for the [| Fine

[ ] the interest requirement for the [| fine [ ] restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
NDFL 245B (Rev. 11/16) Judgment in a Criminal Case

Sheet 6 — Schedule of Payments

 

Judgment — Page 8 of 8

DEFENDANT: ELVIN CASTRON-MURCIA a/k/a “Jeremy A. Sierra”
CASE NUMBER: 3:18cr62-001-MCR

SCHEDULE OF PAYMENTS

Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:

A

x

L
LO

Lump sum of $200.00 Special Monetary Assessment, due immediately

[] not later

, or
[] in accordance with LJ C, [ ] D, [| E, or [F below; or

Payment to begin immediately (may be combined with C] C, C] D, or C] F below); or

 

Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years),to commence _(¢.g., 30 or 60 days) after the date of this judgment; or ‘

Fine payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence after release from imprisonment to a

term of supervision; or

Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due
during the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’
Inmate Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

LO

L
L
i

Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

The defendant shall pay the cost of prosecution.

The defendant shall pay the following court cost(s):

The defendant shall forfeit the defendant’s interest in the following property to the United States:
See Final Order of Forfeiture (ECF #58).

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
